Lawrence, Judge:
When tbese cases were called for trial, counsel for the plaintiff made the following statement:
* * * we offer to stipulate that at the time of the exportation of the involved merchandise, such or similar merchandise was freely offered for export to the United States in the principal markets of the country of exportation, packed ready for delivery at the unit invoice price less freight and insurance as shown on the consular invoice, and less duty, and we offer to stipulate further that the foreign value is no higher than the export value.
In reply thereto, counsel for the Government stated:
The Government accepts the stipulation, and by way of explanation of what this amounts to, Your Honor, it appears that in entering the merchandise the importer did not deduct certain charges. Subsequently it was ascertained, after appraisement, the appraisement being the same as the entered value, that the importer had made this error, and likewise, the appraising officials had appraised it in the manner in which it was entered. The stipulation now entered into is such that on liquidation there will be no benefit to the importer by reason of the provision in Section 503, and under the circumstances, I believe it is the intention of the importers, or their counsel, to make some application to the Secretary of the Treasury by reason of the alleged error in failing to deduct these charges.
In accordance with the agreed statement of facts, I therefore find that the proper basis for determining the value of the merchandise is export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), and that said value is the unit invoice value less freight, insurance, and duty.
Judgment will be entered accordingly.